Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Miguel Ramos Lopez, Appellant                         Appeal from the 217th District Court of
                                                      Angelina County, Texas (Tr. Ct. No. 2013-
No. 06-13-00143-CR         v.                         0054). Opinion delivered by Chief Justice
                                                      Morriss, Justice Carter and Justice Moseley
The State of Texas, Appellee                          participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect Section
22.021 of the Texas Penal Code as the correct statute for the offense of which Lopez was
convicted. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Miguel Ramos Lopez, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED OCTOBER 25, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk